Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 1 of 23 PageID #: 9544




 WILLKIE FARR & GALLAGI-IERu.P                                           FILED
                                                                  IN CLERK'S OFFICE                      787 Seventh Avenue
                                                            US DISTRICT COURT E.D.N.Y.                   New York, NY 10019-6099


                                                                                            *
                                                                                                         Tel: 212 728 8000
                                                            *       OCT 1~ 2019                          Fax: 212 728 8111



                                                           BROOKLYN OFFICE



 October 14, 2019

 BY FEDEX AND ECF

 The Honorable William F. Kuntz, II
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    United States v. Jean Boustani, et al. (Case No. 18-cr-681 (S-1),(WFK))

 Dear Judge Kuntz:

                 We represent Defendant Jean Boustani in the above-captioned matter and write in

 connection with the Government's expressed int~ntion to "batch admit" approximately 1,300

 exhibits-totaling more than one million pages-after opening -statements, without any witness having

 taken- the stand, and without having established any foundation to establish the relevancy or meaning

 of these exhibits. Instead, as we understand it, the Government intends to ask the Court to issue a

 blanket ruling that (i) all of these documents are relevant; (ii) that any such relevance is not

 outweighed by the risk ofjuror confusion, or by the prejudicial nature of the evidence; (iii) that

 admission of these exhibits will be helpful to the jury and that review of these ex_hibits would not

 constitute a waste of the jury's time; and, finally (iv) that the evidentiary value of these exhibits is not

 merely cumulative of other exhibits. The Government also appears to.believe that the Court can make
                                                                                  I




 these findings, regarding 1,300 separate exhibits, without being given an opportunity to first review the

 exhibits. We object, as explained in more detail below. Moreover, we intend to objectto the admission
                                                                                                                  I
                                                                                                                  I




  NEW YORK   WASHINGTON   HOUSTON   PAI.O ALTO   SAN FRANCISCO   PARIS   LONDON       FRANKFURT   BRUSSELS   MJLAN    ROME
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 2 of 23 PageID #: 9545



 October 14, 2019
 Page 2


 of this evidence at trial on any additionally applicable grounds, including potential issues under ~ules

 403 and 702.


 I.     Mr. Boustani-Strictly for the Purpose of Narrowing the lss1:1es for the Court-Would Be
        Willing to Consent to the Admission of Certain Exhibits By the Government After
        Opening Statements.

                We wish to make clear that we do not raise our concerns ~bout "batch admission"

 directly fol.lowing opening statements on Octobe_r 16th we think there is :value to req~ir4tg unnecessary

 witnesses, or because we want to prolong what all parties agree is going to be a lengthy trial. Indeed,

 in an effort to demonstrate that we are not raising frivolous objections, we wish to let the Court know

 that we anticipate that there are between.400 and 500 exhibits on the Government's list that Mr.

 Boustani would not object to the admission of at the start of trial, notwithstanding the lack of a

 foundation for these exhibits. We are double-checking- our work and will provide the Government and

 the Court with a list, including the exhibit descriptions provided by the Government for these exhibits,

 no later than 6pm on October 15.

                Although we will not take up space in this brief individually describing the documents

 for which we do not oppose admission at the start of trial, they include $e equipment orders to

 Privinvest and subsequent change orders in connection with all three of the Mozambican Infrastructure

 Projects; the Loan A&,reements between the Mozambican Companies and Credit Suisse Europe and

 VTB (together, the "'Investment Banks") and some of the emails among the Mozambican Companies

 and the Investment Banks, or among certain of the alleged members of the conspiracies and the

 Investment Banks; and some of the Investment Banks' due diJigence m~terials in connection with the

 Loans. Our list also includes the associated paperwork that accompanied the Loan Agreements, ~uch
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 3 of 23 PageID #: 9546



 October 14, 2019
 Page 3


 as the agreements concerning the fees to be paid to the Investment Banks, the subsidy payments t' be

 paid by Privinvest, the Government Guarantees, interest payment schedules and the like; material$        I




 relevant to the Investment Banks' securitization/resale of the debt owed by the Mozambican

 Companies, including transfer certificates to the institutions who participated in the syndication of the

 Proindicus loan, the confidential information memoranda and offering circulars associated with the

 Investment Banks' sale of the debt incurred by the Mozambican Companies, the paperwork

 transferring the EMATUM debt to the Dutch SPV that would issue the LPNs, announcements by the

 Investment Banks of these debt products, and so forth.

                To be clear,. we do not. agree that all of this material will ~ist the jury in deciding

 whether Mr. Boustani engaged in the alleged wire fraud,·securities fraud, and money laundering

 conspiracies. In fact, we think the vast majority ofit will be meaningless to the jury. For example, we

 don't think any juror needs to review the "Trust Deed" associated with the Proindicus loan in order to

 understand this case. Likewise, there are many identical copies of the Proindicus Confidential

 Information Memorandum on this list, and, because this evidence will not come in through a witnrss

 who could explain that that all are identical, the jury may waste its time trying to review the copie$ for

 differences. Similarly, we see no evidentiary value to the admission of emails sent among Investment

 Bank personnel which contain no content other than a brief explanation from the sender. that he/she is

 attaching documents, like the Loan Agreements and related paperwork, which are included elsewhere

 on the Government's list. In our view, exhibits along these lines add nothing but paper to this case.

 But-strictly for the purpose of trying to narrow the issues for the Court-we are willing to agree to

 the admission of such materials after opening statements.
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 4 of 23 PageID #: 9547



 October 14, 20 19
 Page4


 II.    Mr. Boustani Objects to the Admission, After Opening Statements, of the Remainder of
        the Government's Exhibits Because No Foundation Will Have Been Laid to Explain What
        the Exhibits Are and Why They Are Relevant.

               According to the Government, as long as an exhibit is offered pursuant to-a business

 records certification, it must be admitted, and the Government has no obligation to lay a foundatifn
                                                                                                        i
 that explains what the document is and why it is relevant. The Government's contention is squarely

 contradicted by the law. See United States v. Southard,. 700 F.2d 1, 23 (1st Cir. 19.S3}0t is err<;>r tC>

 "equate self-authentication with admissibility. They are two separate matters. Self-authentication

 merely eliminates the requirement of testimony by a public official that a document is authentic. It

 does not eliminate the requirement of relevancy. The problem with [the] evidence is that no foundation

 for relevancy was laid."); United States v. Browne, 834 F.3d 403,434 (3rd Cir. 2016) (holding that it

 was error for the court to have admitted Facebook messages pursuant to a business record certification,

 where records certification attested that messages had been sent through a certain Facebook account,

 but where the certification did not (and could not) establish that it was the defendant who had authored

 the messages and explaining that "accepting the Government's contention that it fulfilled its

 authentication obligation simply by submitting [a business records certification] would amount to

 holding that social media evidence need not be subjected to a 'relevance' assessment prior to

 admission'' and therefore the Government's "theory of self-authentication ... fails."); United States v.

 Ferreira, 821 F.2d l, 7 (1st Cir. 1987) (reversible error for the court to.have admitted evidence c;,f

 defendant's guns where there was uno fo.undational testimony in the record showing that [the

 defendant] had actually carried a gun at the time of the robbery.").

                As the law makes clear-and notwithstanding Mr. Bou~tani's efforts to brief this issue

 for the Court-it is the Government's burden to establish relevance before admitting an exhibit into
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 5 of 23 PageID #: 9548



 October 14, 2019
 Page 5


 evidence, not Mr. Boustani's burden to disprove relevance. J. WIGMORE, EVIDENCE IN TRIALS

 AT COMMON LAW,§ 18 at 347 (3d ed. 1940 & Supp. 1981) (the "burden of establishing the

 preliminary facts essential to satisfy any rule of evidence is upon the party offering it. The opponent

 merely invokes the law; if it is applicable to the evidence, the proponent must make the evidence

 satisfy the law.").

                 Given the sheer nwnber of documents that the Government intends to "batch admit"-

 and the fact that it is not Mr. Boustani's burden-we cannot realistically provide the Court with an

 item-by-item description of why the relevance of the exhibits on the Government's list will not be

 immediate apparent to the Jury anc:l requires the Government to lay a foundation. Rather, below, we

 have identified a few representative examples from the "batch" that illustrate why "batch admission"

 on the first day of trial would be deeply prejudicial to Mr. Boustani. See·Weinstein's Federal

 Evidence, at 401.07 ("The determination of whether a particular item of evidence is relevant to a

 consequential fact is made on a case-by-case basis."). We fully expect that if offered at an appropriate

 time, through a witness, or after the jury has heard evidence that would: make the meaning and

 relevance of these exhibits clear, we will consent to the admission of many of the documents on.the

 Government's list. Likewise, we expect that if the Court requires the Government to lay a foundation

 for the admission of these exhibits, the Government would suddenly determine that many-if not

 most-of the exhibits on its list are actually irrelevant, or cumulative, or a waste ofthejury's time.


    A. Correspondent Banking Materials.

                 In its October 11, 2019 letter to the Court, see Dkt. 271 ~ the Government informed the

 Court that it did not need to establish what the hundreds of "wire recorps" on its list are; nor req:uired
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 6 of 23 PageID #: 9549



 October 14, 20 19
 Page6


 to-establish a foundation as to their relevance to this case. The Government told the Court: "the wire

 records are not confusing. They provide the.basic infonnation for any transaction: the date, the

 amount, the sender and receiver. No witness is required to explain their relevance." (Dkt. 271 at 3.)

 The Government did not offer to make the "wire records" available to th~ Court, so th~t YourHoqor

 could assess the credibility of the Government's assertions. As the below examples make clear, tl}e

 actual exhibits belie the Govemment's claim.


                1. GX28

                GX28 is a representative example of what many of the "wire records" .. on the

 Government's list look like. GX28 is attached as Ex. A.




               GX28 has a section called "Message Text" which looks like this:
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 7 of 23 PageID #: 9550



 October 14. 2019
 Page 7




                 Especially attentive jurors might notice that the fifth line of this section contains tbe

 word "PROINDICUS," but, without a wituess on the stand to explain the meaning of this document,

 any such jmor would be left to speculate as to the meaning of this reference: it could mean that

 "Proindicus." the Mozambican Company. was one of the pa1ticipants in this transaction, or it could

 mean tbat two unrelated entities were simply referencing "Proindicus" in a transaction that did not

 involve the Mozambican Company, or it could mean something else altogether. Likewise, no ordinary

 juror would be able to identify from GX28, without assistance from a witness, what monetary amount

 is being transfened or the purpose of the transfer. Certainly, no jmor could understand from looking at

 GX28 what trus exhibit has to do with :Mr. Bot1Stani, because neither Mr. Boustani's mnne, or the name

 of   msemployer. P1ivinvest. is contained anywhere on this document.
                 In an ideal world, the jurors would disregard GX28 if they did not understand it. Far

 more likely. however. is the disturbing possibility that the jury will inconectly assume that the

 Govemment moved GX28- and all the exhibits that look just like it- into evidence because it
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 8 of 23 PageID #: 9551



 October 14, 20 19
 Page 8


 constitutes "proof9 of some nefarious transaction involving Mr. Boustani, perhaps one in which.,e
                                                                                                       I



 used ''coqe words" like "                  " or ''                  ' to engage in criminal behavior.

 The reason courts do not allow evidence to be admitted without.a foundation is because of the very real

 likelihood of this kind of erroneous speculation by jurors_ who have not been provided with enough

 infonnation to understand the evidence admitted.

                In actuality, our best understanding of GX28 is that it records an internal transfer from

 one Credit Suisse entity to another Credit Suisse entity, involving Credit Suissc's correspondent bank 1

 Bank of New York Mellon, of money that had previously been repaid by Proindicus on its loan. In

 other words, GX28, once explained, refers to a transaction that is the opposite of nefarious and which

 does not remotely involve Mr. Boustani or further any of the alleged conspiracies. Thus, GX28 is a

 good representative example of why it is so important that the wire records in this case be admitted

 through a witness who can explain for the jury what they represent.



                2. GX72

                 Many other "wire records" on the Government's list are similar in form to GX72,

 which is attached as Ex. B. No ordinary juror could be expected to understand the relevance of GX72

 by looking at it. It has no title,just a column that says ''Field" and a column that says "Value." One of

 the fieldsn is called ""Related Reference~' and a juror might look to such a field to see what this
    0




 document references and how it is related to this case. If a juror did so, he or she would read:

 0N0Z0B020L030603, which would be ofno assistance.

                The document identifies the uOrdering Customer" as - ; Credit S~~se
                                                                            I



 Intemationar' and its Receiver as ''                  ; BANK OF NEW YiORK.." GX72 then sets fort;h
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 9 of 23 PageID #: 9552



 October 14, 20 19
 Page9


 .infom1ation for something calJed an "Intem1ediary," identified as ''                  ; Deutsche. Bank

 Trust Companies Americans" and, following this informatio~ GX72 includes information as to the

 "Account with Institution" identified as "SBICMUMU; Standard Bank ~fauritius Limited
                                                                            I




                                                                            I




- · " GX72 then includes yet a Jur(her line of information that rbads "Beneficiary Customer'"

 which is identified as "SANLAM AFRICA FLOATING RATE CREDIT FUND;

                                           ." Although GX72 contains a f:ield for the "details of

 charges," those "details" arc described as "OUR." The "service" of the record is "LNMRV."

                The Government contends that the jurors can understand the wire transfer documented

 in GX72 by simply reading the document. This is absurd; GX72 will be ,incomprehensible to the jurors

 without further information and education from a witness. Permitting the Government to admit "wire

 records" like these, without any foundation, is especially dangerous if the Government tries to de~ribe
                                                                                                      I

                                                                                                      I




 the "wire records" in this case in the same way in which it described them in its October 11, 20 l 9 letter

 to the Court, namely, as falling into one of four categories: (1) wires trarisferring "loan money from

 Proindicus, EMATUM and MAM" to Privinvest; (2) wires showing "money sent from Privinvest to

 [Mr. Boustani] and co-defendants and co-conspirators through U.S. banks;" (3) wires showing '"mpney

 sent from Privinvest to Mozambican individuals and officials (including under various alias and shell

 companies) through U.S. banks;" and (4) wires showing "investor transfers to, from, or through the

 United States to fund the loans. n See Dkt. 271. Because the jury will have no information about the

 transfer recorded in GX72~ the jurors may very well just guess what category GX72 likely falls within.

 And because, to an uninformed juror, GX72 appears to involve a numberiof cryptic references,

 including to something called ·'SANLAM AFRICA FLOATING RATE CREDIT FUND,•' a

 re:$Onable jury that has not been given enough information may concluder that this must be one of i
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 10 of 23 PageID #: 9553



  October 14, 2019
  Page 10


  "various alias and shell companies" that the Govennnent claims Mozambican officials received ~oney

  through.

                 As noted above, courts do not allow evidence to be admitted without a foundation

  because they know how likely it is the jurors will resort to speculation and reach conclusions that are

  entirely false. GX72 is a perfect example: this record ha$ nothing to dQ with Privinvest, Mr. Boustani,

  Mozambican individuals or officials or anything problematic. Sanlam Africa Floating Rate Cre<¥t

  Fund is not an "alias" or a-"shell company," but rather one of the African financial institutions that

  participated in Credit Suisse's syndication of the debt incurred by Proinaicus. In this document, Credit

  Suisse sends an interest payment to Sanlam Africa Flo_ating Rate Crediti Fund's ~ccount at Standard

  Bank Mauritius Ltd. and, because the interest payment is in dollars, Credit Suisse and Standard Bank

  Mauritius utilized Bank of New York and Deutsche Bank Trust Company Americas, their respective

  correspondent banks. Admission of this document-and all of the "wire records" on the Government's

  list-without a witness to explain what the record is actually documenting would be deeply prejudicial

  to Mr. Boustani.



                 3. GX1302.

                 GX 1302 is another representative example of a "wire record" that the Government

  wishes to admit without laying any foundation for its relevance. GX1302 is a 1,041 page PDF

  produced by JP Morgan Chase of what appears to be every transaction for which it acted as a

  "correspondent bank" in New York for Moza Banco SA, a private ban~ in Mozambique, over a mult-

  year period. Because ECF does not allow us to easily file a PDF that i~ 1,041 pages long, we ~ve
                                                                                                "
  instead filed the first 150 pages of GXI 302 as Ex. C. Unfortunately, we cannot engage in the type of
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 11 of 23 PageID #: 9554



  October 14, 20 19
  Page 11


  close description of GX1302 that we provided above, in connection with GX28 and GX72, because

  there are approximately 6,000 different wire transactions included on G~l 302. Certainly, not- allj of

  them-or even most of them-are relevant but, under the Government's proposed method, all will

  have been admitted as relevant evidence-meaning evidence that "tend[s] to prove." a material fa~t of

  consequence-against Mr. Boustani. Without any information or education about wh~t the 6,000 wire

  transfers included on GX1302 are, the jury may very well assume that alL6,000 c.onstitute evidence of

  the Count One wire fraud conspiracy against the investors who purchased the Mozambican Debt

  Instrument or the Count Four money laundering conspiracy.


                 4. GX1305

                 GXI305 is an another representative example of the type of wire records on the

  Government's list. lt is attached as Ex. D and is a spreadsheet of appro?(imately 1,250 different wire

  transactions in U.S. doHars. Both GX1305 and GX1302 (discussed immediately above) are indicative

  of the many "wire record" spreadsheets on the Gove.rnment's list, in that they are wholly unspecific. It

  will be impossible for a jury to understand the relevance of GX 1305 and the other wire record

  spreadsheets without assistance from a witness. For example, GX1305 !records U.S. dollar wire

  transfers by entities such as Timber Africa, Ltd., Catholic Travel, Inc, Nector Coal Handling, Meridian

  Commodities, Moz Foods, S.A., Arabian Oryx Travel Tourism, Ireland, Blyth Lin1ited, Multisoftware

  Asia, and hundreds of other corporate entities and individuals.

                 If these are the "various alias and shell companies" for ¥ozambican Government

  officials that the Government referred to in its letter of October 11, 2019, see 0kt. 271, the

  Government must first present evidence demonstrating that these companies are "aliases" for
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 12 of 23 PageID #: 9555



  October 14, 2019
  Page 12


  Mozambican Government officials. To our knowledge, no evidence tying these companies to any

  Mozambican Government officials appears on the Government's trial exhibit list of7,000 items,-por

  have we seen any references to these companies in the 3500 material. However, assuming the

  Government has such evidence, it should present it. In doing so, it may establish a foundation to

  demonstrate why, for example_, wire transfers in U.S. dollars involving~ South African company called

  "Moz. Foods" constitute admissible evidence against Mr. Boustani. But, it is wholly improper for the

  Government to admit into evidence, on the first day of its case, records of thousands of transacti9ns
                                                                                  1




  that just happen to involve random African companies who utilize USO wire transfers, without

  establishing what these records have to do with the crimes for which Mr. Bous_ta11i is standing trial.


     B. Trader Messagesffrade Confirmations.

                 The Government has infonned the defense of its plan to: call salespersons from the

  Investment Banks who sold the Mozambican Debt Instruments-e.g., ~aniel Jurkowicz (Credit Suisse)

  and Pavel Lvov (VTB}-to various investors. Likewise, the. Government intends. to call at least nine

  traders who worked for various asset managers, including NWI, Stone Harbor, lee Canyon, Pharro,

  Alliance Bernstein, and Morgan Stanley. When these witnesses take the stand, it is appropriate for the

  Government to introduce, through them, documents related to their sales and/or purchases of the

  Mozambican Debt Instruments. These witnesses will be able to explain what their emails, bloombergs,

  and trade confinnations mean, so that the jury will have a basis to und~rstand the evidence admitted.

                 1. GX2477.

                 For example, GX2477, which is attached as Ex. E, is an email between Pavel Lvov of
                                                                              I




                                                                          I




  VTB and Marco Santamaria, a trader at Alliance Bernstein. The Govtmment has informed us that
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 13 of 23 PageID #: 9556



  October 14, 20 19
  Page 13


  they expect to call both men as trial witnesses. In GX2477, which is dated September 23, 2013, *r.

  Lvov writes to Mr. Santamaria:


                 Hi Marco-this OC was for the 500MM, we still need to. update it once we
                 retap ... Timing is closing Friday morning ... so I need finn orders by COB
                 tomorrow. Please let me know if you have any questions, Pavel

  (See Ex. E (ellipses in original).) Attached to GX24 77 are the Offering Circular for the LPNs, a

  "Teaser" prepared by VTB, and two releases by Moody's concen,ing Mozambique. At this time, we

  do not understand how this email advances the Government case's against Mr. Boustani, but the

  defense would likely not object to its admission if offered during the testimony of Mr. Lvov or Mr.

  Santamaria, either of whom could explain to the jury what an "OC" i$, what the- reference to a "retap"

  means, and what transpired after this email: did Mr. Santamaria place an order with Mr. Lvov and if

  he did so, what fund advised by Alliance Bernstein was he buying on behalf of? There is no reason for

  the Government to admit this document now, without laying any foundation as to who these

  individuals are. or what they are discussing. Were it to do so and then decide, as is the. Government's

  right, not to call Mr. Lvov or Mr. Santamaria, the jury would be left in the jury room with absolutely

  no idea what to do with GX2477 or who the people identified in the· exhibit even are. As explained

  above, the jury cannot be counted on to simply disregard evidence that it does not understand-the

  Rules of Evidence ar~ in pla~e to make sure that no evidenc_e is admitted until the jury understands

  what they are looking at and why the Government believes such document are evidence of Mr.

  Boustani's guilt. Although we have identified GX2477 as a represent,tive example, these same

  concerns extend to many of the emails and messages on the Government's list.

                 2. GX401
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 14 of 23 PageID #: 9557



  October 14, 20 19
  Page 14


                  GX401 is an even more egregious example of putting the cart before the horse.

  GX401 is a 2,392 page PDF made up of 2,392 separate and distinct Bloomberg messages among

  hundreds of different individuals, from scores ofdifferent firms. The Bates stamps demonstrate that

  the Government pulled out hundreds ofpages, from any number of productions, made by separate

  entities, and jammed them all into one PDF, such that, in reality, the Government is looking to admit

  2,392 different exhibits as one exhibit and to do so before establishing why any of the 2,392 exhibits

  are relevant. Because ECF does not pennit us to file a PDF that is 2,392 pages long, we have attached,

  as Ex. F, the first 150 pages ofGX401.

                  Like the wire records discussed above, each one of these Bloombergs will be

  incomprehensible to the jury without a witness to explain how to read them. We have embedded an

  example from the first page_ of GX401 into this brief, for the convenience of the Court:
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 15 of 23 PageID #: 9558



  October 14, 20 19
  Page 15




                 The Government contends that the jury does not need any assistance to understand the

  relevance of this information to the Government's case against Mr. Boustani. T hat is clearly false: no

  ordinary juror can be expected to know , without any witness testimony, what "M EMATU 6.305

  09/ 11 /20 SEP" is. Even if the jury could understand that whatever security had been sold d id so at a

  "price" of "92.05 1," they won't know what the information in the fields marked "yield" or "yield to"

  or "issuer" or "settle ment" or "accrued (30 days)" mea ns. They may be famjJiar with the word

  "principal" but are almost certa inly going to find it confusing that the amount of the "principal" tha t

  appears to have been sold is not the same as the amount in the " sells" fi eld, which indica tes an

  $8,000,000 transactio n, which is a diffe rent amo unt from the "principal" or the "total." And, perhaps
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 16 of 23 PageID #: 9559



  October 14, 2019
  Page 16


  most importantly, the jury will have no idea from looking at this document who the parties to the trade

  were: from its face, this "trade tickef' appears to involve only "James Bonfils" (and the jury will not

  know who he is either). Most of these same concerns apply to every one of the 2,392 messages

  contained in GX401.

                 The prejudice to Mr. aoustani of ~dmitting GX40 I with9ut laying a foundation is! even

  more clear with respect to Bloombergs like the one found on page 13 of the PDF, which references a

  trade between someone named Joseph Puerner of Citigroup Global Markets and Michael Wilson of

  Federated Investment.
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 17 of 23 PageID #: 9560



  October 14, 2019
  Page 17




                 To our knowledge, neither Joseph Puemer of Citigroup Global Markets or Michael

  Wilson of Federated Investment wilJ be called to testify at Mr. Boustani's trial nor has the Government

  ever interviewed either individual. This Bloomberg captures an LPN trade on the "secondary market,"

  on August 26, 2015, between these two market participants, neither of whom participated in the initial

  offering and thus, may never have received the LPN Offering Circular. It's possible that these traders

  got ahold of the Offering Circular two years later, in 2015, read it, and were induced to engage in this
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 18 of 23 PageID #: 9561



  October 14, 2019
  Page 18


  trade because of the representations in Section 19.2 and 19.7? but, as we understand it, the Gove~ent

  has no intention of demonstrating that such a circumstance took place.

                 It is wholly inappropriate for the Government to charge Mr. Boustani with attempting to

  fraudulently induce, through misrepresentations in the LPN Offering Ci~cular, the purchase or sale of

  LPNs and then introduce as "prC>of' of Mr. .a.oustani's guilt on that point, trades for which the

  Government has no idea if the participants even received-much less .reviewed-the

  misrepresentations at issue and where the trade participants will not be called at trial, so that Mr.

  Boustani can cross-examine them as to the reasons for their trading decisions. The bare fact that

  someone named Joseph Puerner, ~d someone named Michael Wilson, once engaged in an LPN trade,

  does not make it more likely that a reasonable investor in the market for emerging-market debt would

  find the alleged misrepresentations in Sections 19.2 and 19. 7 of the LPN Offering Circuit "material,"

  without additional evidence regarding what infonnation these two individuals considered before

  engaging in their trade. Thus, not only will admission of GX40 l after opening statements, without any

  foundation, necessarily confuse the jury, but it would also be misleading, since the very fact that the

  Government is entering these trade confirmations "into evidence" insinuates that all of these

  Bloomberg participants were Mr. Boustani's "victims." Melendez-Diaz v. Massachusetts, 551 U.S.

  305, 313-14 (2009) ('~The text ofthe [Sixth] Amendment contemplates two classes ofwitnesses-

  those against the defendant and those in his favor. The prosecution must produce the former; the

  defendant may call the latter. Contrary to [the Government's] assertion, there is not a third category of

  witnesses, helpful to the prosecution, but somehow immune from confrontation.").
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 19 of 23 PageID #: 9562



 October 14, 2019
 Page 19


    C. The Communications and Opinions ofthe Government's Experts.


                The Government has infonned the defense of its intention to call two "valuation" expert

 witnesses at trial: Anthony English and Michael Fonnosa. See Diet. 135. In 2016, at the request of

 Credit Suisse Europe, Mr. English prepared a "valuation" of the 24 fishing vessels that were sold by

 Privinvest to EMATUM. Likewise, in 2016, and also at the request of Credit Suisse.Europe, Mr.

 Formosa prepared an "open source market valuation" of the Ocean Eagle 43 Trimaran Patrol Vessel,

 which was also commissioned from Privinvest by EMATUM. Rather than admitting Mr. English~s

 and Mr. Fonnosa's reports into evidence when they are on the witness st~d, the Government seeks to

 admit, as Credit Suisse business records, the communications between tlie experts ancl Credit Suisse, as

 well as the experts' reports and all accompanying schedules. (See, ~.g., Ex. .G (GX1605); Ex. H

 (GXI 61 0); Ex. I (GX2996); Ex. J (GX2954-C).)

                In other words, the Government is asking the Court to allow it a terrific opportuhitY, for

 gamesmanship, in which the Government will admit into evidence,/or its truth, the opinions and work

 product of Mr. English and Mr. Formosa and then to decline to call them as trial witness, so that Mr.

 Boustani will be deprived of an opportunity to cross examine them and thereby demonstrate for the

 jwy how skimpy and unreliable their valuations actually are. As the Government very well knows,

 this tactic is unconstitutional under the Confrontation Clause of the Sixth Amendment of the U.S.

 Constitution. See Crawford v. Washington, 541 U.S. 36, 59 (2004) ("testimonial statements of

 witnesses absent from trial have been admitted only where the declarant is unavailable, and only where

 the defendant has had a prior opportunity to cross-examine ... In this case, the State adinitted [the

 declarant' s] testimonial statement against petitioner, despite the fact that he had no opportunity to   !
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 20 of 23 PageID #: 9563



  October 14, 2019
  Page 20


  cross-examine her. That alone is sufficient to make out a violation of the Sixth Amendment."); s~e also

  Melendez-Diaz, 557 U.S. at 313-14 (reports prepared by analysts, even if"reliable" in terms of their

  scientific principles, could not be introduced against the defendant unless the defendant was giv~n an
                                                                                                        I
                                                                                                        !
  opportunity to cross-examine the analyst).


     D. Hearsay Within Hearsay


                 The Court should not permit the Government to "batch admit" its business record

  exhibits because the batch is riddled with hearsay. Even where an argument can be made that a given

  document constitutes a business record, Rule 803(6) only provides an hearsay exception for the record

  itself: where the record incorporates hearsay statements within it, all of those_ statem~nts still constitute

  inadmissible hearsay. United States v. Cummings, 858 F.3d 763, 773 (2d Cir. 2017) (a hearsay-within-

  hearsay statement ''involves two out-of-court statements, either or both of which poses hearsay

  concerns."). While we appreciate that the Government has not provided· Y out Honor with an

  opportunity to review the 1,300 "business records" it plans to "batch admit," many of these documents

  have value on(v with respect to the inadmissible hearsay statements within them.


                 1. GX3003/GX3003-A.


                 GX3003 and GX3003-A, which we have attached together as Ex. K, is a good example

  of the Government's inappropriate use of Rule 803(6). In GX3Q03, someone named "Adam

  Bradbery"-who, to our knowledge will not be testifying at trial-sends an email to approximately 30

  Credit Suisse employees in which he attaches and summarizes an April 8; 2016 "story" by online
                                                                               !



  Mozambican publisher, Zitamar, bearing the title, "Mozambique Donors ~eigh Response to New.
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 21 of 23 PageID #: 9564



  October 14, 20 19
  Page 21


  Debt-For-Arms Scandal." The story, unsurprisingly, is completely inaccurate(and therefore inherently

  prejudicial). For instance, none of the loans taken out by the Mozambican Companies were used to

  buy "anns" and Privinvest did not provide Mozambique with any weapons. The story states, matter-

  of-factly, that in 2014, Mr. Boustani's co-defendant, Mr. Chang, "lied" tp the IMF and told the IMF

  that the "EMATUM debt has been approved by Padiam~nt." In fact, th~ EMATUM debt was

  approved by the Mozambican Parliament.in 2014. In any event, an inaccurate. online article is the

  epitome of inadmissible hearsay and the Government's efforts to introduce- it, for its truth, by

  identifying it as a· "business record" of Credit Suisse is entirely inappropriate. As noted above,

  GX3003/GX3003-A is just a_ representative exijmple-and is far froiµ an iisolated 0,ccurrenc_e.


                 2. GX2988


                 GX2988, which we have attached as Ex. L, is another example-ofwh:y it would be

  inappropriate for the Court to "batch admit" the Government's business record exhibits. GX2988 is a

  string of emails authored by Credit Suisse employee Vera Savina, who is pot on the Government's

  witness list In GX2988, Ms. Savina summarizes (and perhaps directly q~otes in some cases-the

  email is ambiguous) statements made by a multitude of LPN holders at the various ..Roadshow"

  meetings in London and New York on March 14 and 15, 2016 concerning the 2016 Eurobond

  Exchange. As an initial matter, this summary does not constitute a Credit Suisse "business record"

  simply because it was transmitted over Credit Suisse email, and in fact, it is not a "record" of an

  "regularly conducted activity" at Credit Suisse, see Fed. R. ofEvid. 803(6)'~ but rather is a summary of

  a unique set of meetings attended by people who mostly did not work at Cr~dit Suisse. Moreover,

  even if the email itself was a business record, 98% of its contents constitute inadmissible hearsay. Ifi
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 22 of 23 PageID #: 9565



  October 14, 2019
  Page 22


  the Government is permitted to admit GX2988 as part of the batch, GX2988 will be in evidence for its

  truth. The jury will be permitted to use it against Mr. Boustani without any limitation, even though

  Mr. Boustani will have had no opportunity cross-examine Ms. Savino about the accuracy of her

  summary, including what else was said at these meetings (but left out of her summary) or the fact, for

  example, that Dr: Rosario-who is alleged, in Paragraph 99(v) and (w) ofthe Superseding Indictment,
                                                                           1




  to have traveled to New York City for Roadshow presentations at which he provided "false and

  misleading information" to investors-was in fact completely silent and said nothing to any investor,

  much less provided them with false and misleading information at these meetings. Melendez-Diaz,

  557 U.S. at 324-25 ("The Confrontation Clause imposes a burden on the prosecution to present its

  witnesses, not.on the defendant to bring those adverse witnesses into court. Its value to the defendant is

  not replaced by a system in which the prosecution presents its evidence via ex parte affidavits"---or

  here, so-called business records that are not actually business records--"and waits for the defendant to

  subpoena the affiants if he chooses.").

                 The Government's case will not be prejudiced by a ruling from the Court requiring the

  Government to comport with Rules of Evidence and admit exhibits once a foundation for those

  exhibits has been established and their relevance is clear. This basic proposition ensures that the

  evidence admitted at Mr. Boustani's trial is relevant and that thejury understand it. It reduces the

  probability that the jury will misunderstand the meaning of a Government exhibit-and assign .to it a

  nefarious meaning that it does not possess. In other words, if the Court were to rule that the

  Government must establish a foundation before admitting evidence into tpe record, and thus, may not

  "batch admit" vast amounts of material after opening statements, th~ Gov~mment's case will not be

  prejudiced in the least. On the other hand, if the Court were to permit the Government to go ahead
Case 1:18-cr-00681-WFK-ST Document 288 Filed 10/15/19 Page 23 of 23 PageID #: 9566



  October 14, 20 19
  Page 23


  with its "batch admission" plan, there is a strong likelihood of prejudice to. Mr. Boustani 's case,

  because the jurors will not understand the admitted documents, may misinterpret them, and because

  Mr. Boustani will be deprived of his constitutional rights of confrontation under the Sixth Amendment.

                   Accordingly, we respectfully submit that the Court prevent the Government from "batch

  admitting" exhibits after opening statements, prior to establishing a foundation for the exhibits'

  meaning and relevance.


  Respectfully submitted,

             Isl
  Randall W. Jackson
  Michael S. Schachter


  cc: (by ECF)

  AUSA Mark E. Bini
  AUSA Hirai Mehta




                                                    s/WFK




                                                                                                         .I
